Citation Nr: 0611295	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-20 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as a heart condition.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for left leg 
disability.

4.  Entitlement to service connection for an asbestos-related 
disability, claimed as chronic obstructive pulmonary disease 
(COPD).

5.  Entitlement to service connection for aggravation of flat 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1951 to December 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision.  Following the 
veteran's notice of disagreement, in May 2003 a statement of 
the case was issued to include claims for service connection 
for bilateral hearing loss and post-traumatic stress 
disorder.  Subsequently, service connection was granted for 
both disabilities in March 2004.  This represents a full 
grant of benefits sought and thus these issues are not before 
the Board. 

In February 2006, a hearing was held before the undersigned.  
At the hearing, the veteran submitted a list of medications 
for which he did not submit a waiver.  The Board, however, 
does not find that the evidence is pertinent as it does not 
have a bearing on the issues on appeal.  See 38 C.F.R. 
§ 20.1304 (c) (2005).  Therefore, referral back to the RO to 
consider it in the first instance is not warranted.  

The issue of service connection for left leg disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  At the February 2006 hearing, prior to promulgation of a 
decision in the appeal, the veteran requested to withdraw the 
claim for service connection for coronary artery disease, 
claimed as a heart condition.  

2.  At the February 2006 hearing, prior to promulgation of a 
decision in the appeal, the veteran requested to withdraw the 
claim for service connection for hemorrhoids.

3.  The veteran's asbestos-related disability (COPD) was not 
manifested in service and a preponderance of the evidence is 
against a finding that current disability is related to 
service. 

4.  Flat feet were noted prior to service entry and did not 
undergo a permanent increase in severity during active duty.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for the claim for service 
connection for coronary artery disease, claimed as a heart 
condition.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for the claim for service 
connection for hemorrhoids.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).

3.  An asbestos-related disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

4.  Flat feet were not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2002 and 
September 2004, as well as by a statement of the case and 
supplemental statements of the case issued during the course 
of the appeal. The originating agency specifically informed 
the veteran of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims have been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to these claims.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  Although the notice was provided 
to the veteran after the initial adjudication, he has not 
been prejudiced thereby.  The content of the notice provided 
to the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time. 

In light of the Board's denial of the appellant's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006). 
 For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).



Analysis

I.  Entitlement to service connection for coronary artery 
disease, claimed as a heart condition.
II. Entitlement to service connection for hemorrhoids.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  At the February 2006 hearing before the 
undersigned, the appellant withdrew his claims for service 
connection for coronary artery disease and for hemorrhoids 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration of these issues.  
Accordingly, the Board does not have jurisdiction to review 
these claims and they are dismissed.

III. Entitlement to service connection for an asbestos-
related disability, claimed as COPD.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.  The manual notes that asbestos 
particles have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers 
can produce fibrosis and tumors.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  The 
manual notes that lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  Occupations involving asbestos exposure include 
mining and milling, shipyard and insulation work, demolition 
of old buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  
	
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  The clinical diagnosis of asbestosis requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.  In reviewing claims for service 
connection, it must be determined whether or not military 
records demonstrate asbestos exposure in service; it should 
be determined whether or not there was asbestos exposure pre-
service and post-service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease.  See Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.

Throughout the current appeal, the veteran has asserted that 
his military responsibilities as a Quartermaster required him 
to go through the ship daily.  He contends that this caused 
him to be exposed to asbestos and this exposure resulted in 
his current disability.  See, e.g., February 2006 hearing 
transcript (T.) at 6.  

While Form DD 214 and personnel records confirm that the 
veteran served on board the U.S.S. AJAX in the United States 
Navy, there is no indication that his military occupational 
specialty as a Quartermaster or his service generally exposed 
him to asbestos.  

The veteran has a diagnosis of COPD.  For example, a medical 
record from M.T. Gupta, M.D. dated in September 2003 showed 
an impression of diffuse and mild COPD changes.  

While the veteran has a current diagnosis of COPD, there is 
no evidence that he was exposed to asbestos in service or 
that COPD is related to service.  Service medical records are 
negative for COPD or for any other lung-related disorders.  
The examination at service discharge showed that the lungs 
were normal; therefore, chronicity of disability in service 
is not established.  38 C.F.R. § 3.303(b).  Accordingly, a 
showing of continuity of symptoms after discharge is required 
to support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  The Board finds that there is no evidence 
of a continuity of symptomatology; however, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Here, the available evidence does not 
show COPD or any other lung-related disability until 
September 2003, which is approximately 49 years after service 
discharge.  

Furthermore, there is no opinion which provides a nexus 
between COPD and asbestos exposure in service or to service 
generally.  The Board declines to obtain a medical nexus 
opinion with respect to the veteran's service connection 
claim because there is no evidence of pertinent disability in 
service or for almost five decades following service.  Thus, 
while there is a current diagnosis of COPD, there is no true 
indication that this disability is associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of any symptoms of COPD or any other 
lung-related disability in service, the negative examination 
performed at separation, and the lack of diagnosis of the 
claimed disability until many years post-service, any opinion 
relating pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).  Thus, service connection for an 
asbestos-related disability is not warranted.    

To the extent that the veteran himself has claimed his COPD 
is related to asbestos exposure in service, as a lay person, 
he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran currently has an asbestos-related 
disability, claimed as COPD, related to service.  When the 
preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

IV.  Entitlement to service connection for aggravation of a 
foot disability.

The veteran contends that he had a pre-existing foot 
disability prior to service for which he wore "special" 
shoes.  He asserts that during service, he could not wear his 
"special" shoes but rather wore military shoes.  See T. at 
5.

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-
existing condition may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  In addition, "[t]he usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment . . . will not be considered service-connected 
unless the disease or injury is otherwise aggravated by 
service."  38 C.F.R. § 3.306(b)(1).

The Court has consistently stated that temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  See Maxson v. West, 12 
Vet. App. 453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); see also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).

It is clear from the record that the veteran had flat feet 
prior to service.  The examination report at service 
enlistment noted flat feet   While the disability was not 
considered sufficient to preclude his service entry, it was 
recognized on his induction physical examination.  There is 
no evidence that the veteran's flat feet underwent a 
permanent increase in severity as service medical records are 
silent as to complaints or findings related to the flat feet.  
The examination at service discharge indicated that the 
veteran's feet were normal.  Furthermore, aside from a March 
1998 private medical record for metatarsal pain (which is 44 
years after service), the record is void of any medical 
evidence for complaints or treatment of flat feet after 
service discharge.  The Board notes that the veteran applied 
for compensation for shin splints in June 1961 but he did not 
indicate any problems with his flat feet.  Therefore, there 
is no evidence that the veteran's pre-existing flat feet 
disability permanently increased in severity during service.  
Accordingly, service connection for flat feet is unwarranted.  

While the veteran has suggested that his flat feet 
permanently increased in severity during service, as a lay 
person, he has no competence to give a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's flat feet increased in severity during 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal as to the claim for service connection for 
coronary artery disease, claimed as a heart condition, is 
dismissed.

The appeal as to the claim for service connection for 
hemorrhoids is dismissed.

Service connection for an asbestos-related disability, 
claimed as COPD, is denied.

Service connection for aggravation of flat feet is denied.


REMAND

At the February 2006 hearing, the veteran testified that he 
injured his left leg while aboard the U.S.S. AJAX 
approximately around December 1951 to January 1952.  He 
further asserted that he was hospitalized while aboard the 
ship (ship's hospital).  Available service medical records do 
not include such hospitalization records.

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to locate the 
veteran's hospitalization records while 
on board the U.S.S. AJAX from December 
1951 to January 1952.  All efforts to 
locate the records should be 
documented.  

2.	Upon completion of the foregoing 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for left leg disability.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


